

117 HR 1421 IH: Territories College Access Act
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1421IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Ms. Plaskett introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish a program that enables college-bound residents of outlying areas of the United States to have greater choices among institutions of higher education, and for other purposes.1.Short titleThis Act may be cited as the Territories College Access Act.2.PurposeIt is the purpose of this Act to establish a program that enables college-bound residents of outlying areas to have greater choices among institutions of higher education.3.College access grants(a)Grants(1)In general(A)Allocation to outlying areasFrom the total amount appropriated under subsection (n) for a fiscal year, the Secretary shall allocate 25 percent to each outlying area to make grants to eligible institutions in accordance with subparagraph (B).(B)Grants to eligible institutionsFrom the amount allocated to an outlying area under subparagraph (A) for a fiscal year, the Governor of the outlying area shall carry out a program under which the Governor awards grants to eligible institutions, on behalf of each eligible student from the outlying area who is enrolled in such institution, to pay the difference between—(i)the base amount of tuition and fees charged to the eligible student; and(ii)the base amount of tuition and fees charged to a student of the institution who is a resident of the State in which the institution is located.(2)Maximum student amountsThe amount paid on behalf of an eligible student under this section shall be—(A)not more than $15,000 for any one award year (as defined in section 481 of the Higher Education Act of 1965 (20 U.S.C. 1088)); and(B)not more than $45,000 in the aggregate.(3)ProrationIn the case of a grant made under this section on behalf of an eligible student who is attending an eligible institution on a less than full-time basis, the amount of the grant shall be reduced in proportion to the degree to which that student is not so attending on a full-time basis.(b)Reduction for insufficient appropriations(1)In generalIf the funds appropriated pursuant to subsection (n) for any fiscal year are insufficient to enable the Governor of an outlying area to award a grant in the amount determined under subsection (a) on behalf of each eligible student from the outlying area enrolled in an eligible institution, then the Governor, in consultation with the Secretary, shall—(A)first, ratably reduce the amount of the tuition and fee payment made on behalf of each eligible student from the outlying area who has not received funds under this section for a preceding year; and(B)after making reductions under subparagraph (A), ratably reduce the amount of the tuition and fee payments made on behalf of all other eligible students from the outlying area.(2)AdjustmentsThe Governor of an outlying area, in consultation with the Secretary, may adjust the amount of tuition and fee payments made under paragraph (1) based on—(A)the financial need of the eligible students to avoid undue hardship to the eligible students; or(B)undue administrative burdens on the Governor.(3)Further adjustmentsNotwithstanding paragraphs (1) and (2), the Governor of an outlying area may prioritize the making or amount of tuition and fee payments under this subsection based on the income and need of eligible students.(c)Rule of constructionNothing in this section shall be construed to require an institution of higher education to alter the institution’s admissions policies or standards in any manner to enable an eligible student to enroll in the institution.(d)ApplicationsEach student desiring that a Governor award a grant under this section to an eligible institution on behalf of the student shall submit an application to the eligible institution at such time, in such manner, and accompanied by such information as the eligible institution may require.(e)Employment agreement(1)In generalExcept as provided in subsection (g), each application submitted under subsection (d) shall contain or be accompanied by an agreement by the applicant that the applicant will—(A)maintain full-time employment within the outlying area where the applicant was domiciled, as described in subsection (l)(3)(A), for a period of not less than 2 years within the 4-year period after the date the applicant completes the course of study for which the applicant received grant assistance under this section; and(B)submit evidence of such employment in the form of a certification by the employer upon completion of each year of such employment.(2)Failure or refusal to carry out employment obligationIn the event that an applicant is determined to have failed or refused to carry out the employment obligation described in paragraph (1), the sum of the grant assistance under this section received by such applicant shall be treated as a loan and collected from the applicant in accordance with subsection (f) and the policies and procedures under subsection (h)(2).(f)Repayment for failure To complete employmentIn the event that a student on whose behalf a grant is made under this section fails or refuses to comply with the employment obligation in the agreement under subsection (e), the sum of the amounts of any such grant received by such student shall, upon a determination of such a failure or refusal in such employment obligation, be treated as a loan, and shall be subject to repayment, together with interest thereon accruing from the date of the grant award, in accordance with terms and conditions specified by the Governor through policies and procedures under subsection (h)(2).(g)Extenuating circumstances(1)In generalEach Governor shall identify extenuating circumstances under which a student on whose behalf a grant is made under this section who is unable to fulfill all or part of the student’s employment obligation under subsection (e) may be excused from fulfilling that portion of the employment obligation.(2)Continuous enrollmentIf a student on whose behalf a grant is made under this section is continuously enrolled at an institution of higher education in one or more postbaccalaureate programs and is maintaining satisfactory progress in the course of study the student is pursuing in accordance with section 484(c) of the Higher Education Act of 1965 (20 U.S.C. 1091(c)), the employment obligation in the agreement under subsection (e) shall begin once such recipient is no longer continuously enrolled.(h)Administration of program(1)In generalEach Governor shall carry out the program authorized under this section in consultation with the Secretary. Each Governor may enter into a grant, contract, or cooperative agreement with another public or private entity to administer the program under this section if the Governor determines that doing so is a more efficient way of carrying out the program.(2)Policies and proceduresEach Governor, in consultation with institutions of higher education eligible for participation in the program authorized under this section, shall develop policies and procedures for the administration of the program.(3)Memorandum of agreementEach Governor and the Secretary shall enter into a memorandum of agreement that describes—(A)the manner in which the Governor shall consult with the Secretary with respect to administering the program authorized under this section; and(B)any technical or other assistance to be provided to the Governor by the Secretary for purposes of administering the program (which may include access to the information in the common financial reporting form developed under section 483 of the Higher Education Act of 1965 (20 U.S.C. 1090)).(i)Governor’s reportEach Governor shall report to the authorizing committees annually regarding—(1)the number of eligible students from the outlying area attending each eligible institution and the amount of the grant assistance paid to such institutions on behalf of the eligible students;(2)the extent, if any, to which a ratable reduction was made in the amount of tuition and fee payments made on behalf of eligible students from the outlying area;(3)the progress in obtaining recognized academic credentials of the cohort of eligible students from the outlying area for each year; and(4)the number of eligible students whose grant assistance under this section has been converted to a loan, and the repayment of such loans.(j)GAO reportBeginning on the date of enactment of this section, the Comptroller General of the United States shall monitor the effect of the program authorized under this section on educational opportunities for eligible students. The Comptroller General shall analyze whether eligible students had difficulty gaining admission to eligible institutions because of any preference afforded in-State residents by eligible institutions, and shall expeditiously report any findings regarding such difficulty to the authorizing committees. In addition, the Comptroller General shall—(1)analyze the extent to which there are an insufficient number of eligible institutions to which students from outlying areas can gain admission, including admission aided by assistance provided under this section, due to—(A)caps on the number of out-of-State students the institution will enroll;(B)significant barriers imposed by academic entrance requirements (such as grade point average and standardized scholastic admissions tests); and(C)absence of admission programs benefitting minority students; and(2)report the findings of the analysis described in paragraph (1) to the authorizing committees.(k)General requirements(1)PersonnelThe Secretary shall arrange for the assignment of an individual, pursuant to subchapter VI of chapter 33 of title 5, United States Code, to serve as an adviser to each Governor with respect to the program authorized under this section.(2)Administrative expensesEach Governor may use not more than 5 percent of the funds made available for the program authorized under this section for a fiscal year to pay the administrative expenses of the program for the fiscal year.(3)Inspector general reviewThe program authorized under this section shall be subject to audit and other review by the Inspector General of the Department of Education in the same manner as programs are audited and reviewed under the Inspector General Act of 1978 (5 U.S.C. App.).(4)GiftsEach Governor may accept, use, and dispose of donations of services or property for purposes of carrying out this section.(5)Maximum student amount adjustmentsEach Governor shall establish rules to adjust the maximum student amounts described in subsection (a)(2)(B) for eligible students who transfer between the eligible institutions.(l)DefinitionsIn this section:(1)Authorizing committeesThe term authorizing committees has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).(2)Eligible institutionThe term eligible institution means an institution that—(A)is a public 4-year institution of higher education located in one of the several States of the United States, the District of Columbia, or the Commonwealth of Puerto Rico;(B)is eligible to participate in the student financial assistance programs under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.); and(C)enters into an agreement with a Governor containing such terms and conditions as the Governor and institution may jointly specify, including a requirement that the institution use the funds made available under this section to supplement and not supplant assistance that otherwise would be provided to eligible students.(3)Eligible studentThe term eligible student means an individual who—(A)was domiciled in the outlying area from which a grant is sought under this section for not less than the 12 consecutive months preceding the commencement of the freshman year of the individual at an institution of higher education;(B)graduated from a secondary school in such outlying area, or received the recognized equivalent of a secondary school diploma while domiciled in such outlying area, on or after January 1, 2017;(C)begins the individual’s undergraduate course of study within the 3 calendar years (excluding any period of service on active duty in the Armed Forces, or service under the Peace Corps Act (22 U.S.C. 2501 et seq.) or subtitle C of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.)) of graduation from a secondary school, or obtaining the recognized equivalent of a secondary school diploma;(D)is enrolled or accepted for enrollment, on at least a half-time basis, in a baccalaureate degree or other program (including a program of study abroad approved for credit by the eligible institution at which such student is enrolled) leading to a recognized educational credential at an eligible institution;(E)if enrolled in an eligible institution, is maintaining satisfactory progress in the course of study the student is pursuing in accordance with section 484(c) of the Higher Education Act of 1965 (20 U.S.C. 1091(c));(F)while enrolled in an eligible institution, maintains the outlying area where the applicant was domiciled pursuant to subparagraph (A) as the individual’s principal place of residence for purposes of the laws of such outlying area; and(G)has not completed the individual’s first undergraduate baccalaureate degree course of study.(4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(5)GovernorThe term Governor means—(A)the Governor of the United States Virgin Islands, with respect to the grants authorized to be made by such Governor under subsection (a);(B)the Governor of the Commonwealth of the Northern Mariana Islands, with respect to the grants authorized to be made by such Governor under subsection (a);(C)the Governor of Guam, with respect to the grants authorized to be made by such Governor under subsection (a); and(D)the Governor of American Samoa, with respect to the grants authorized to be made by such Governor under subsection (a).(6)Outlying areaThe term outlying area means any of the four insular areas specified under section 8101(36)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(36)(A)).(7)Secondary schoolThe term secondary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(8)SecretaryThe term Secretary means the Secretary of Education.(9)StateExcept as used in paragraph (2)(A), the term State has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).(m)Effective dateThis section shall take effect with respect to payments for periods of instruction that begin on or after January 1, 2021.(n)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $40,000,000 for each of the fiscal years 2022 through 2027, and such sums as may be necessary for each of the succeeding fiscal years. Such funds shall remain available until expended.